   6:20-cv-04023-DCC-JDA        Date Filed 09/13/21    Entry Number 67     Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             GREENVILLE DIVISION

United States of America,            )          Case No. 6:20-cv-04023-DCC-JDA
                                     )
                    Plaintiff,       )
                                     )
v.                                   )                      ORDER
                                     )
Maree Blackston, Barry C. Blackston, )
Barry C. Blackston d/b/a Greenville  )
Internal Medicine, GIM Barry         )
Blackston MD PA, Greenville County   )
Office of the Tax Collector, SC      )
Department of Employment and         )
Workforce, Cryptomaria LLC,          )
                                     )
                    Defendants.      )
________________________________ )

      This matter is before the Court upon Plaintiff’s motion for default judgment as to

GIM Barry Blackston, MD, PA. ECF No. 45. In accordance with 28 U.S.C. § 636(b) and

Local Civil Rule 73.02(B)(2) (D.S.C.), this matter was referred to United States Magistrate

Judge Jacquelyn D. Austin for pre-trial proceedings and a Report and Recommendation

(“Report”). On July 7, 2021, the Magistrate Judge issued a Report recommending that

the motion for default be denied with leave to refile. ECF No. 51. The Magistrate Judge

advised the parties of the procedures and requirements for filing objections to the Report

and the serious consequences if he failed to do so. No party has filed objections and the

time in which to do so has lapsed.

      The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final
   6:20-cv-04023-DCC-JDA        Date Filed 09/13/21     Entry Number 67      Page 2 of 2




determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       As stated above, no party has objected to the Magistrate Judge's Report.

Accordingly, after considering the record in this case, the applicable law, and the Report

of the Magistrate Judge, the Court finds no clear error and agrees with the

recommendation of the Magistrate Judge.         The motion for default judgment [45] is

DENIED without prejudice to the right to renew the motion at a later stage in the litigation.

       IT IS SO ORDERED.

                                                         s/ Donald C. Coggins, Jr.
                                                         United States District Judge
September 13, 2021
Spartanburg, South Carolina
